Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about March 21, 1997, which, upon renewal and reargument of a prior order entered December 11, 1996, inter alia, awarded plaintiff temporary custody of the parties’ child, temporary maintenance, child support and interim counsel fees, unanimously affirmed, without costs.
As there are no exigent circumstances and there is a showing that the motion court gave proper consideration to the criteria specified in Domestic Relations Law § 236 (B) (6), the pendente lite award herein will not be disturbed. The best remedy for any perceived inequities is a prompt trial (see, Halperin v Halperin, 234 AD2d 59; Aron v Aron, 216 AD2d 98; Lowe v Lowe, 211 AD2d 595; Cohen v Cohen, 208 AD2d 482). Concur—Milonas, J. P., Williams, Mazzarelli and Andrias, JJ.